                 Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 1 of 12




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE DIVISION
 8
     ANCA HUTCHINGS, an individual,                          Case No. 19-cv-00373
 9
                     Plaintiff,
10
                                                             COMPLAINT FOR VIOLATIONS OF
            v.
11                                                           THE SECURITIES EXCHANGE ACT OF
     IMMUNE DESIGN CORP., DAVID                              1934
12   BALTIMORE, FRANKLIN M. BERGER, LEWIS
     COLEMAN, SUSAN L. KELLEY, CARLOS                        DEMAND FOR JURY TRIAL
13   PAYA, ED PENHOET, and WILLIAM R. RINGO,
14                   Defendants.
15

16          Plaintiff Anca Hutchings (“Plaintiff”), by and through her undersigned attorneys, brings

17   this action against Immune Design Corp. (“Immune Design” or the “Company”), David

18   Baltimore, Franklin M. Berger, Lewis Coleman, Susan L. Kelley, Carlos Paya, Ed Penhoet, and

19   William R. Ringo, the members of Immune Design’s board of directors (collectively referred to

20   as the “Board” or the “Individual Defendants,” and together with Immune Design, “Defendants”)

21   for violations of Sections 14(e) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

22   Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14d-9, 17 C.F.R. 240.14d-9, in connection

23   with the tender offer by Merck Sharp & Dohme Corp. (“Merck”) to acquire all outstanding

24   shares of Immune Design common stock for a price or $5.85 per share (the “Tender Offer”).

25   Plaintiff alleges the following based upon personal knowledge as to herself, and upon

26   information and belief, including the investigation of Counsel, as to all other matters.

27

28
     COMPLAINT - 1
30

31
                 Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 2 of 12




 1                                     NATURE OF THE ACTION
 2          1.       On February 20, 2019, Immune Design entered into an Agreement and Plan of

 3   Merger (“Merger Agreement”) with Merck and its wholly-owned subsidiary, Cascade Merger

 4   Sub, Inc. (“Merger Sub”), pursuant to which Merger Sub would initiate a tender offer to acquire

 5   all outstanding stock of Immune Design, with Immune Design surviving as a wholly-owned

 6   subsidiary of Merck.

 7          2.       As part of the Proposed Transaction, Merger Sub initiated a tender offer on March

 8   5, 2019 for all issued and outstanding shares of Immune Design common stock at a price of

 9   $5.85 per share (the “Merger Consideration”). The Tender Offer is set to expire at midnight, one

10   minute after 11:59pm Eastern Time, on April 1, 2019 (the “Expiration Date”).

11         3.        In connection with the commencement of the Tender Offer on March 5, 2019, the

12   Company filed a Recommendation Statement on Schedule 14D-9 (the “Recommendation

13   Statement”) with the United States Securities and Exchange Commission (the “SEC”). The

14   Recommendation Statement is materially deficient and misleading because, inter alia, it fails to

15   disclose material information about the process leading to the signing of the Merger Agreement,

16   and the financial projections provided to the Board and its financial advisor, Lazard GCA

17   Advisors, LLC (“Lazard Frères & Co. LLC”), by Company management. Without all material

18   information, Immune Design stockholders are materially mislead regarding their decisions to
19   tender their shares to Merger Sub. The failure to adequately disclose such material information

20   constitutes violations of §§ 14(e) and 20(a) of the Exchange Act

21          4.       For these reasons and as set forth in detail herein, the Individual Defendants have

22   violated federal securities laws. Accordingly, Plaintiff seeks to enjoin the Proposed Transaction

23   or, in the event the Proposed Transaction is consummated, recover damages resulting from the

24   Individual Defendants’ violations of these laws. Judicial intervention is warranted here to rectify

25   existing and future irreparable harm to Plaintiff and other Immune Design stockholders.

26
27

28
     COMPLAINT - 2
30

31
                  Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 3 of 12




 1                                                PARTIES
 2           5.       Plaintiff is, and at all relevant times has been, a stockholder of Immune Design.

 3           6.       Defendant Immune Design is a company organized under the laws of the state of

 4   Delaware. Immune Design maintains its principal executive offices at 1616 Eastlake Avenue

 5   East, Suite 310, Seattle, Washington, 98102. Immune Design’s common stock is listed for

 6   trading on the NASDAQ under the ticker symbol “IMDZ.”

 7           7.       Defendant David Baltimore has served as a director of the Company since June

 8   2008.

 9           8.       Defendant Franklin M. Berger has served as a director of the Company since

10   March 2014.

11           9.       Defendant Lewis Coleman has served as a director of the Company since March

12   2015.

13           10.      Defendant Susan L. Kelley has served as a director of the Company since June

14   2016.

15           11.      Defendant Carlos Paya has served as the President, Chief Executive Officer, and

16   as a director of the Company since May 2011.

17           12.      Defendant Ed Penhoet has served as a director of the Company since June 2008

18   and as Chairman of the Board since January 2013.
19           13.      Defendant William R. Ringo has served as a director of the Company since

20   February 2014.

21                                     JURISDICTION AND VENUE
22           14.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

23   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

24   violations of Sections 14(e) and 20(a) of the Exchange Act.

25           15.      Personal jurisdiction exists over each Defendant either because the Defendant

26   conducts business in or maintains operations in this District, or is an individual who is either
27   present in this District for jurisdictional purposes or has sufficient minimum contacts with this

28
     COMPLAINT - 3
30

31
               Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 4 of 12




 1   District as to render the exercise of jurisdiction over Defendant by this Court permissible under

 2   traditional notions of fair play and substantial justice.

 3           16.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

 4   § 78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue took place and had an

 5   effect in this District; (ii) Immune Design maintains its principal place of business in this District

 6   and each of the Individual Defendants, and Company officers or directors, either resides in this

 7   District or has extensive contacts within this District; (iii) a substantial portion of the transactions

 8   and wrongs complained of herein, occurred in this District; (iv) most of the relevant documents

 9   pertaining to Plaintiff’s claims are stored (electronically and otherwise), and evidence exists, in

10   this District; and (v) Defendants have received substantial compensation in this District by doing

11   business here and engaging in numerous activities that had an effect in this District.

12                                   SUBSTANTIVE ALLEGATIONS
13   Company Background and the Proposed Transaction
14           17.     Immune Design is a clinical-stage immunotherapy company that focuses on in

15   vivo approaches to oncology therapeutics. Its primary product candidate, G100, works to create

16   a systemic anti-tumor immune response from a local injection. Despite its focus in oncology, the

17   Company believes its technology has therapeutic potential in infectious and allergic diseases as

18   well. The Company has established successful collaborations with global therapeutic companies,
19   including two clinical trial collaborations with Merck announced in August 2015.

20           18.     On February 21, 2019, Immune Design and Merck announced the Proposed

21   Transaction through a press release, which states in relevant part:

22           KENILWORTH, N.J. & SEATTLE & SOUTH SAN FRANCISCO, Calif.--
             (BUSINESS WIRE)--Merck (NYSE:MRK), known as MSD outside the United
23           States and Canada, and Immune Design (NASDAQ:IMDZ), today announced
             that the companies have entered into a definitive agreement under which
24           Merck, through a subsidiary, will acquire Immune Design for $5.85 per share
             in cash for an approximate value of $300 million.
25
             “Scientists at Immune Design have established a unique portfolio of
26           approaches to cancer immunization and adjuvant systems designed to enhance
             the ability of a vaccine to protect against infection, which could meaningfully
27           improve vaccine development," said Dr. Roger M. Perlmutter, president,
             Merck Research Laboratories. “This acquisition builds upon Merck’s industry-
28
     COMPLAINT - 4
30

31
              Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 5 of 12




 1          leading programs that harness the power of the immune system to prevent and
            treat disease.”
 2
            Immune Design is a late-stage immunotherapy company employing next-
 3          generation in vivo approaches to enable the body's immune system to fight
            disease. The company's proprietary technologies, GLAAS® and ZVex®, are
 4          engineered to activate the immune system's natural ability to generate and/or
            expand antigen-specific cytotoxic immune cells to fight cancer and other
 5          chronic diseases.

 6          “Merck has a rich history of discovery and innovation and a strong track record
            of developing meaningful therapeutics and vaccines,” said Dr. Carlos Paya,
 7          president and chief executive officer, Immune Design. “We believe this
            agreement creates shareholder value by positioning our technologies and
 8          capabilities for long-term success with a leading, research-driven
            biopharmaceutical company.”
 9
            Under the terms of the acquisition agreement announced today, Merck, through
10          a subsidiary, will initiate a tender offer to acquire all outstanding shares of
            Immune Design. The closing of the tender offer will be subject to certain
11          conditions, including the tender of shares representing at least a majority of the
            total number of Immune Design’s outstanding shares, the expiration of the
12          waiting period under the Hart-Scott-Rodino Antitrust Improvements Act and
            other customary conditions. Upon the successful completion of the tender
13          offer, Merck will acquire all shares not acquired in the tender through a
            second-step merger. The transaction is expected to close early in the second
14          quarter of 2019.

15          Credit Suisse acted as financial advisor to Merck in this transaction and
            Gibson, Dunn & Crutcher LLP as its legal advisor. Lazard acted as financial
16          advisor to Immune Design and Cooley LLP as its legal advisor.

17   The Recommendation Statement Is Materially Incomplete and Misleading
18          19.      On March 5, 2019, in order to convince Immune Design stockholders to tender
19   their shares in favor of the Proposed Transaction, Defendants authorized the filing of a materially

20   incomplete and misleading Recommendation Statement containing the recommendation of the

21   Board. The Recommendation Statement solicits the Company’s stockholders to tender their

22   shares in favor of the Proposed Transaction. Defendants were obligated to carefully review the

23   Recommendation Statement before it was filed with the SEC and disseminated to the Company’s

24   stockholders to ensure that it did not contain any material misrepresentations or omissions.

25   However, the Recommendation Statement misrepresents and/or omits material information that

26   is necessary for the Company’s stockholders to make an informed decision concerning whether
27   to vote in favor of the Proposed Transaction, in violation of Sections 14(e) and 20(a) of the

28
     COMPLAINT - 5
30

31
              Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 6 of 12




 1   Exchange Act.

 2          Materially Misleading Omissions Concerning the Company’s Financial Projections

 3          20.      The Recommendation Statement discloses projections for two different scenarios:

 4   Case 1 is the “Standalone Probability-Adjusted Product Run-Off Projections” and Case 2 is the

 5   “Probability-Adjusted Going Concern DCF Projections.” For both of these scenarios, the

 6   Recommendation Statement discloses projections for the entire Company of Total Probability-

 7   Adjusted Revenue, Non-GAAP Operating Income, and Free Cash Flow for the years 2019
                              1
 8   through 2038 for Case 1, and 2019 through 2030 for Case 2.
 9          21.      However, in the summary of Lazard’s Probability-Adjusted Product Run-

10   Off/Sum-of-the-Parts DCF Analysis, the Recommendation Statement discloses that Lazard

11   performed a separate DCF analysis for each of the following products and collaborations of the

12   Company:

13                    G100 in 4L Follicular Lymphoma (“4L FL”);
14                    G100 in 2L Follicular Lymphoma (“2L FL”);
15                    G100 in 2L Cutaneous T-Cell Lymphoma (“CTCL”);
16                    G100 in 2L Marginal Zone Lymphoma (“MZL”);
17                    HSV collaboration with Sanofi;
18                    A potential RSV collaboration; and
19                    A potential HPV collaboration with Merck & Co.
20          22.      Lazard used “risk-adjusted estimates of the free cash flows to be generated from

21   each product and collaboration described above.” These estimates were all “reflected in the”

22   projections provided by the Company.

23          23.      Thus the Recommendation Statement misleads Immune Design stockholders by

24   omitting the material projections of free cash flows for each of the products and collaborations,

25   as well as the risk-adjustments made by Lazard that were not accounted for in Company

26
     1
      Case 1 includes projections for each year through 2028, and then every two years through
27   2038E.
28
     COMPLAINT - 6
30

31
                 Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 7 of 12




 1   management’s projections. The Recommendation Statement omits the actual projections and

 2   financial metrics used by Lazard in completing its financial analysis, including those used by

 3   Lazard to calculate the Company’s unlevered free cash flows and the definition of the projected

 4   free cash flows disclosed in the Recommendation Statement.

 5          24.      Omission of the above-referenced projections renders the financial projections

 6   included on pages 26 and 27 of the Recommendation Statement materially incomplete and

 7   misleading.     If a rrecommendation statement discloses financial projections and valuation

 8   information, such projections must be complete and accurate. The question here is not the duty

 9   to speak, but liability for not having spoken enough. With regard to future events, uncertain

10   figures, and other so-called soft information, a company may choose silence or speech elaborated

11   by the factual basis as then known—but it may not choose half-truths. Here, the omission of this

12   information would tend to cause stockholders to undervalue the Company and its intellectual

13   property by failing to disclose the projected cash flows of the various business lines.

14         25.       These projections were provided to Lazard and the Board, and used by Lazard for

15   the purpose of creating its fairness opinion that could then be used in soliciting stockholder

16   approval of the Proposed Transaction. Because these analyses were presented to the Immune

17   Design stockholders as evidence of the fairness of the Proposed Transaction, the omission of the

18   financial projections materially misleads those same stockholders as to the accuracy and value of
19   the analyses.

20          Lazard’s Valuation Analyses and Fairness Opinion

21          26.      The Recommendation Statement describes Lazard’s fairness opinion and the

22   various valuation analyses it performed in support of its opinion. However, the description of

23   Lazard’s fairness opinion and analyses fails to include key inputs and assumptions underlying

24   these analyses. Without this information, as described below, Immune Design stockholders are

25   unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

26   to place on Lazard’s fairness opinion in determining how to cast their vote on the Proposed
27

28
     COMPLAINT - 7
30

31
                  Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 8 of 12




 1   Transaction. This omitted information, if disclosed, would significantly alter the total mix of

 2   information available to Immune Design stockholders.

 3          27.       With respect to Lazard’s Comparable Companies – Peak Sales Multiples

 4   Analysis, the Recommendation Statement fails to disclose the Enterprise Value and Probability-

 5   Adjusted Peak Sales for each of the selected companies that were used to derive an implied value

 6   per share.

 7          28.       With respect to Lazard’s Precedent Transactions Analysis, the Recommendation

 8   Statement fails to disclose the Enterprise Values and Probability Adjusted Peak Sales Multiples

 9   for each of the selected precedent transactions.

10          29.       With respect to Lazard’s Probability-Adjusted Going Concern DCF Analysis, the

11   Recommendation Statement omits: (i) the inputs and assumptions underlying the range of

12   discount rates of 12% to 15%; (ii) the range of terminal values of Immune Design; (iii) and the

13   assumed value of Immune Design’s considerable net operating losses (“NOLs”).

14          30.       With respect to Lazard’s Probability-Adjusted Product Run-Off/Sum-of-the-Parts

15   DCF Analysis, the Recommendation Statement omits: (i) the inputs and assumptions underlying

16   the range of discount rates of 12% to 15%; (ii) the risk-adjusted estimates of the free cash flows

17   generated by each product and collaboration; (iii) the range of terminal values for each of the

18   cash flows generated by each product and collaboration; (iv) and the assumed value of Immune
19   Design’s considerable net operating losses (“NOLs”).

20          31.       In sum, the omission of the above-referenced information renders statements in

21   the Recommendation Statement materially incomplete and misleading in contravention of the

22   Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

23   the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to

24   tender her shares in favor of the Proposed Transaction, and is thus threatened with irreparable

25   harm, warranting the injunctive relief sought herein.

26
27

28
     COMPLAINT - 8
30

31
               Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 9 of 12




 1                                       CLAIMS FOR RELIEF
                                              COUNT I
 2
               Claim for Violation of Section 14(e) of the Exchange Act and Rule 14d-9
 3                     Against the Individual Defendants and Immune Design
 4
            32.      Plaintiff incorporates each and every allegation set forth above as if fully set
 5
     forth herein.
 6
            33.      Section 14(e) of the Exchange Act provides that it is unlawful “for any person to
 7
     make any untrue statement of a material fact or omit to state any material fact necessary in order
 8
     to make the statements made, in the light of the circumstances under which they are made, not
 9
     misleading…” 15 U.S.C. § 78n(e).
10
            34.      As discussed above, Immune Design filed and delivered the Recommendation
11
     Statement to its stockholders, which defendants knew or recklessly disregarded contained
12
     material omissions and misstatements as set forth above.
13
            35.      Defendants violated § 14(e) of the Exchange Act and Rule 14d-9 by issuing the
14
     Recommendation Statement in which they made untrue statements of material facts or failed to
15
     state all material facts necessary in order to make the statements made, in the light of the
16
     circumstances under which they are made, not misleading, or engaged in deceptive or
17
     manipulative acts or practices, in connection with the tender offer commenced in conjunction
18
     with the Proposed Transaction. Defendants knew or recklessly disregarded that the
19
     Recommendation Statement failed to disclose material facts necessary in order to make the
20
     statements made, in light of the circumstances under which they were made, not misleading.
21
            36.      The Recommendation Statement was prepared, reviewed and/or disseminated by
22
     defendants. It misrepresented and/or omitted material facts, including material information
23
     about the consideration offered to stockholders via the tender offer, the intrinsic value of the
24
     Company, and potential conflicts of interest faced by certain Individual Defendants.
25
            37.      In so doing, defendants made untrue statements of material facts and omitted
26
     material facts necessary to make the statements that were made not misleading in violation of
27

28
     COMPLAINT - 9
30

31
              Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 10 of 12




 1   § 14(e) of the Exchange Act. By virtue of their positions within the Company and/or roles in the

 2   process and in the preparation of the Recommendation Statement, defendants were aware of this

 3   information and their obligation to disclose this information in the Recommendation Statement.

 4          38.      The    omissions    and    incomplete     and    misleading     statements    in   the

 5   Recommendation Statement are material in that a reasonable stockholder would consider them

 6   important in deciding whether to tender their shares or seek appraisal. In addition, a reasonable

 7   investor would view the information identified above which has been omitted from the

 8   Recommendation Statement as altering the “total mix” of information made available to

 9   stockholders.

10          39.      Defendants knowingly or with deliberate recklessness omitted the material

11   information identified above from the Recommendation Statement, causing certain statements

12   therein to be materially incomplete and therefore misleading. Indeed, while defendants

13   undoubtedly had access to and/or reviewed the omitted material information in connection with

14   approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

15   Statement, rendering certain portions of the Recommendation Statement materially incomplete

16   and therefore misleading.

17          40.      The misrepresentations and omissions in the Recommendation Statement are

18   material to Plaintiff, and Plaintiff will be deprived of their entitlement to make a fully informed
19   decision if such misrepresentations and omissions are not corrected prior to the expiration of the

20   tender offer.

21                                                COUNT II
22                      Claim for Violation of Section 20(a) of the Exchange Act
23                                   Against the Individual Defendants
24          41.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

25          42.      The Individual Defendants acted as controlling persons of Immune Design within

26   the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions
27   as officers and/or directors of Immune Design and participation in and/or awareness of the

28
     COMPLAINT - 10
30

31
              Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 11 of 12




 1   Company’s operations and/or intimate knowledge of the false statements contained in the

 2   Recommendation Statement, they had the power to influence and control and did influence and

 3   control, directly or indirectly, the decision making of the Company, including the content and

 4   dissemination of the various statements that Plaintiff contends are false and misleading.

 5           43.     Each of the Individual Defendants was provided with or had unlimited access to

 6   copies of the Recommendation Statement alleged by Plaintiff to be misleading prior to and/or

 7   shortly after these statements were issued and had the ability to prevent the issuance of the

 8   statements or cause them to be corrected.

 9           44.     In particular, each of the Individual Defendants had direct and supervisory

10   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

11   had the power to control and influence the particular transactions giving rise to the violations as

12   alleged herein, and exercised the same. The Recommendation Statement contains the unanimous

13   recommendation of the Individual Defendants to approve the Proposed Transaction. They were

14   thus directly involved in the making of the Recommendation Statement.

15           45.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

16   Exchange Act.

17           46.     As set forth above, the Individual Defendants had the ability to exercise control

18   over and did control a person or persons who have each violated Section 14(e) of the Exchange
19   Act and Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

20   controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

21   As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

22   harm.

23                                       PRAYER FOR RELIEF
24           WHEREFORE, Plaintiff demands judgment against defendants jointly and severally,
25   as follows:

26           (A)     declaring that the Recommendation Statement is materially false or misleading;
27           (B)     enjoining, preliminarily and permanently, the Proposed Transaction;

28
     COMPLAINT - 11
30

31
              Case 2:19-cv-00373-MJP Document 1 Filed 03/14/19 Page 12 of 12




 1          (C)     in the event that the transaction is consummated before the entry of this Court’s

 2   final judgment, rescinding it or awarding Plaintiff rescissory damages;

 3          (D)     directing that Defendants account to Plaintiff for all damages caused by them and

 4   account for all profits and any special benefits obtained as a result of their breaches of their

 5   fiduciary duties;

 6          (E)     awarding Plaintiff the costs of this action, including a reasonable allowance for

 7   the fees and expenses of Plaintiff’s attorneys and experts; and

 8          (F)     granting Plaintiff such further relief as the Court deems just and proper.

 9                                            JURY DEMAND
10          Plaintiff demands a trial by jury on all issues so triable.

11          DATED: March 14, 1019

12

13                                                  By: /s/ Roger Townsend
                                                       Roger M. Townsend, WSBA No. 25525
14                                                     BRESKIN JOHNSON & TOWNSEND PLLC
                                                       1000 Second Avenue, Suite 3670
15                                                     Seattle, WA 98104
                                                       Telephone: (206) 652-8660
16                                                     Facsimile: (206) 652-8290

17                                                      OF COUNSEL:
                                                        Donald J. Enright (pro hac vice pending)
18                                                      Elizabeth K. Tripodi (pro hac vice pending)
                                                        LEVI & KORSINSKY, LLP
19                                                      1101 30th Street NW, Suite 115
                                                        Washington, DC 20007
20                                                      Tel: (202) 524-4290
                                                        Fax: (202) 337-1567
21
                                                        Counsel for Plaintiff Anca Hutchings
22

23

24

25

26
27

28
     COMPLAINT - 12
30

31
